DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2021 has been entered.
Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 should be dependent from claim 11.  Claim 13 depends from claim 12, which no longer exists. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ellers (US 20160260302 A1) in view of Kruest (US 20100097223 A1) and further in view of Choudhary (US 20120169134 A1). 
Claim 1.  Ellers teaches a method for operating a security tag (Fig 2), comprising:
receiving a first wireless signal transmitted from a transmit circuit using a receive circuit of the security tag ([0043]-[0045] security tag 132 also comprises an antenna 202 and an NFC enabled device 136 for allowing data to be exchanged with the external device via NFC technology... In contrast, if the extracted information includes information specifying a one-time-only use key and/or instructions for programming the security tag 132 to actuate a detachment mechanism 250 of an electro-mechanical lock mechanism 216, then the controller 206 may perform operations to simply actuate the detachment mechanism 250 using the one-time-only key); and causing a release of a mechanical component of the security tag by allowing energy to flow from the receive circuit to the mechanical component by transitioning a pin from an engaged position to an unengaged position without any human assistance or mechanical assistance by a device external to the security tag ([0043][0045][0062] and further discloses the process of a controller which can release a mechanical mechanism component of the security tag by allowing energy to flow from the receive circuit to the mechanical component [0062] but does not specifically disclose performing operations by a controller of the security tag to selectively close a switch; causing a release of a mechanical component of the security tag by allowing energy to flow from the receive circuit to the mechanical component when the switch is closed.

However, Kruest teaches performing operations by a controller of the security tag to selectively close a switch 
([0099] the communication with the chip or logic circuit controls a switch in the logic circuit which turns on or off the power to the actuator. The switch may be a field effect transistor (FET), a bipolar transistor, or other type of switch suitable for the 
causing a release of a mechanical component of the security tag by allowing energy to flow from the receive circuit to the mechanical component when the switch is closed 
([0103] The RFID circuit 704 controls a switch 708 coupled to control circuit 706 and latch 707. When triggered, the switch and latch allow the SMA actuator 703 to energize the SMA and unlock the system).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a switch as taught by Kruest within the system of Ellers for the purpose of enhancing the tag to control the amount of energy required to activate mechanical component by delegating a switch to perform the action.

Ellers and Kruest further discloses inducing a voltage in the receive circuit of the security tag while the first wireless signal is being received (Kruest [0103]… The control interface circuit 706 has its own associated RF antenna 702 to harvest energy and to receive signals. [0104] rectifier 727, RF antenna 726…An antenna 731 receives a signal and/or power which is provided to a control chip 732.);
but does not specifically disclose a resonant inductive coupling between the transmit circuit and an inductor of the receive circuit.

However, Choudhary teaches the process of using inductive coupling between the transmit circuit and an inductor of the receive circuit ([0024] Receiver 115 in exemplary system 100 includes a receiver power transfer coil 140 with inductance value L2, a tuning network 145, and a receiver controller 150. [0027] Tuning 
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use teaches the process of using inductive coupling between the transmit circuit and an inductor of the receive circuit as taught by Choudhary within the system of Ellers and Kruest for the purpose of enhancing the system to efficiently transfer power directly from the transmitter.

Claim 3.    Ellers, Kruest and Choudhary teach the method according to claim 1, wherein an end of the pin resides within an aperture formed in a first portion of an enclosure spaced apart from a second portion of the enclosure by a gap when the pin is in the engaged position, and the pin is fully retracted into the second portion of the enclosure when the pin is in the unengaged position (Ellers [0052] The enclosure 302 has an insert space 402 sized and shaped for receiving at least a portion of an article (e.g., article 102 of FIG. 1) so that the security tag 300 can be securely attached or coupled thereto. The security tag 300 is securely coupled to the article by transitioning a pin 308 from an unengaged state shown in FIG. 9 to an engaged state shown in FIGS. 3-9 and 11. The transitioning is achieved by moving the pin 308 out of a first section 310 of the enclosure 302, through the insert space 402, and into a second section 312 of the enclosure 302.).

Claim 11.  Ellers teaches a security tag (Fig 2), comprising: 


and further discloses wherein a release of the mechanical component is achieved by allowing energy to flow from the receive circuit to the mechanical component ([0062])
but does not specifically disclose a switch; a controller coupled to the switch and the receive circuit; a mechanical component that is coupled to the switch and facilitates attachment of the security tag to an article; wherein the controller performs operations to selectively close the switch when the voltage is being induced in the receive circuit and wherein a release of the mechanical component is achieved by allowing energy to flow from the receive circuit to the mechanical component when the switch is closed.
However, Kruest teaches a switch ([0099] switch);
a controller coupled to the switch and the receive circuit ([0104] An antenna 731 receives a signal and/or power which is provided to a control chip 732. The chip controls a power/switch component 733 which in turn controls SMA actuator 734.); and
a mechanical component that is coupled to the switch and facilitates attachment of the security tag to an article ([0059] Locking mechanisms for tags comprise a mechanical latching component ( latch) 105 and an actuator 103. The actuator 103 is activated for instance by an electrical voltage or current which induces movement which is used to change a mechanical state from locked to unlocked, or unlocked to locked.);

wherein a release of the mechanical component is achieved by allowing energy to flow from the receive circuit to the mechanical component when the switch is closed (([0103] The RFID circuit 704 controls a switch 708 coupled to control circuit 706 and latch 707. When triggered, the switch and latch allow the SMA actuator 703 to energize the SMA and unlock the system).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a switch as taught by Kruest within the system of Ellers for the purpose of enhancing the tag to control the amount of energy required to activate mechanical component by delegating a switch to perform the action.
Ellers and Kruest further discloses wherein a voltage is induced in the receive circuit when the wireless signal is received (Kruest [0103]… The control interface circuit 706 has its own associated RF antenna 702 to harvest energy and to receive signals. [0104] rectifier 727, RF antenna 726…An antenna 731 receives a signal and/or power which is provided to a control chip 732.) 
 but does not specifically disclose a resonant inductive coupling between the transmit circuit and an inductor of the receive circuit.

Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use teaches the process of using resonant inductive coupling between the transmit circuit and an inductor of the receive circuit as taught by Choudhary within the system of Ellers and Kruest for the purpose of enhancing the system to efficiently transfer power directly from the transmitter.

Claim 13.    Ellers, Kruest and Choudhary teach the security tag according to claim 12, wherein an end of the pin resides within an aperture formed in a first portion of an enclosure spaced apart from a second portion of the enclosure by a gap when the pin is in the engaged position, and the pin is fully retracted into the second portion of the enclosure when the pin is in the unengaged position (Ellers [0052] The enclosure 302 has an insert space 402 sized and shaped for receiving at least a portion of an article (e.g., article 102 of FIG. 1) so that the security tag 300 can be securely attached or coupled thereto. The security tag 300 is securely coupled to the article by transitioning a pin 308 from an unengaged state shown in FIG. 9 to an engaged state shown in FIGS. 3-9 and 11. The transitioning is achieved by moving the pin 308 out of a first section 310 of the enclosure 302, .

Claims 5, 6, 8-10, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ellers, Kruest and Choudhary and further in view of Trivelpiece (US 20160351034 A1).
Claim 5.    Ellers, Kruest and Choudhary teach the method according to claim 1, and further discloses the induction of the voltage from an inductor which is then handled by a control chip and power switch to operate the security tag (Kruest [0104]) but does not specifically disclose wherein an inductor in the receive circuit resonates with a capacitor when the switch is closed.
However, Trivelpiece teaches an inductor in the receive circuit which resonates with a capacitor when the switch is closed
([0047]…The induced current is used to charge or recharge a capacitor 318 disposed inside the housing 302 of the EAS security tag 300. [0048]The switch 310 is normally in a position which electrically connects the antenna 306 to the capacitor via the processing unit 304. (i.e. the switch is closed) When detachment/deactivation of the EAS security tag 300 is desired, the external device communicates the RFID command to the EAS security tag 300. In response to the RFID command, the processing unit 304 causes the switch 310 to change positions so that the capacitor 318 is electrically connected to the detaching unit 312.).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use an inductor in the receive circuit resonates with a capacitor when the switch is closed as taught by Trivelpiece within the system of Ellers, Kruest and Choudhary for the purpose of enhancing the 
Claim 6.    Ellers, Kruest, Choudhary and Trivelpiece teach the method according to claim 5, wherein the capacitor is tuned to a frequency that is the same as a frequency to which the transmit circuit is tuned (Trivelpiece [0043] … In some scenarios, the resonant frequency of components 320, 322 is the same as the frequency at which the EAS system (e.g., EAS system 100 of FIG. 1) operates (e.g., 58 kHz)).
Claim 8.    Ellers, Kruest and Choudhary teach the method according to claim 1, and further discloses harvesting energy and closing a switch (Kruest [0103] [0104]) but does not specifically disclose performing operations by the controller to close the switch.
However, Trivelpiece teaches the process of performing operations by the controller to close the switch ([0048] The switch 310 is normally in a position which electrically connects the antenna 306 to the capacitor via the processing unit 304When detachment/deactivation of the EAS security tag 300 is desired, the external device communicates the RFID command to the EAS security tag 300. In response to the RFID command, the processing unit 304 causes the switch 310 to change positions so that the capacitor 318 is electrically connected to the detaching unit 312. (i.e. the switch is closed).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use the process of performing operations by the controller to close the switch as taught by Trivelpiece within the system of Ellers, Kruest and Choudhary for the purpose of enhancing the system to use a simplified design in order to obtain enough power to handle the operating process of unlocking the security tag.

However, Trivelpiece teaches the process of harvesting energy by the security tag when the switch is open ([0048]… The switch 310 is normally in a position which electrically connects the antenna 306 to the capacitor via the processing unit 304.).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use the process of harvesting energy by the security tag when the switch is open as taught by Trivelpiece within the system of Ellers, Kruest and Choudhary for the purpose of enhancing the system to use a simplified design in order to obtain enough power prior to unlocking the security tag.
Claim 10.  Ellers, Kruest and Choudhary teach the method according to claim 9, and further discloses a conventional transistor and power switch to perform operations to close the switch operation but does not disclose discontinuing energy harvesting by the security tag when the switch is closed.
However, Trivelpiece teaches the process of discontinuing energy harvesting by the security tag when the switch is closed
([0048]… When detachment/deactivation of the EAS security tag 300 is desired, the external device communicates the RFID command to the EAS security tag 300. In response to the RFID command, the processing unit 304 causes the switch 310 to change positions so that the capacitor 318 is electrically connected to the detaching unit 312. (e.g. switch 310 is switched off from the charging process and power is now directed to the mechanical portion 312/314).


Claim 14.    Ellers, Kruest and Choudhary teach the security tag according to claim 13, and further discloses the induction of the voltage from an inductor which is then handled by a control chip and power switch to operate the security tag ([0104]) but does not specifically disclose wherein the voltage is induced in the receive circuit via resonant inductive coupling between the transmit circuit and an inductor of the receive circuit.
However, Trivelpiece teaches the voltage is induced in the receive circuit via resonant inductive coupling between the transmit circuit and an inductor of the receive circuit
([0047] The magnetic loop 316 is excited by an external magnetic flux .PHI. whereby an induced current is produced in the wires forming the magnetic loop 316. The external magnetic flux is produced by an external device (e.g., MFG station 122 or POS terminal 102 of FIG. 1) in proximity to the EAS security tag 300. The induced current is used to charge or recharge a capacitor 318 disposed inside the housing 302 of the EAS security tag 300.).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use the process of the voltage is induced in the receive circuit via resonant inductive coupling between the transmit circuit and an inductor of the receive circuit as taught by Trivelpiece within the system of Ellers, Kruest and Choudhary for the purpose of enhancing the system to use a simplified design in order to obtain enough power to handle the operating process of unlocking the security tag.

Claim 15.   Ellers, Kruest and Choudhary teach the security tag according to claim 11, and further discloses the induction of the voltage from an inductor which is then handled by a control chip and power switch to operate the security tag ([0104]) but does not specifically disclose wherein an inductor in the receive circuit resonates with a capacitor when the switch is closed.
However, Trivelpiece teaches an inductor in the receive circuit which resonates with a capacitor when the switch is closed
([0047]…The induced current is used to charge or recharge a capacitor 318 disposed inside the housing 302 of the EAS security tag 300. [0048]The switch 310 is normally in a position which electrically connects the antenna 306 to the capacitor via the processing unit 304When detachment/deactivation of the EAS security tag 300 is desired, the external device communicates the RFID command to the EAS security tag 300. In response to the RFID command, the processing unit 304 causes the switch 310 to change positions so that the capacitor 318 is electrically connected to the detaching unit 312. . (i.e. the switch is closed)).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use an inductor in the receive circuit resonates with a capacitor when the switch is closed as taught by Trivelpiece within the system of Ellers, Kruest and Choudhary for the purpose of enhancing the system to use a simplified design in order to obtain enough power to handle the operating process of unlocking the security tag.

Claim 16. Ellers, Kruest, Choudhary and Trivelpiece teach the security tag according to claim 15, wherein the capacitor is tuned to a frequency that is the same as a frequency to which the transmit 
Claim 18.    Ellers, Kruest and Choudhary teaches the security tag according to claim 11, and further discloses harvesting energy and closing a switch (Kruest [0103] [0104]) but does not specifically disclose wherein the controller further performs operations to close the switch.
However, Trivelpiece teaches the process of performing operations by the controller to close the switch ([0048]The switch 310 is normally in a position which electrically connects the antenna 306 to the capacitor via the processing unit 304When detachment/deactivation of the EAS security tag 300 is desired, the external device communicates the RFID command to the EAS security tag 300. In response to the RFID command, the processing unit 304 causes the switch 310 to change positions so that the capacitor 318 is electrically connected to the detaching unit 312. . (i.e. the switch is closed).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use the process of performing operations by the controller to close the switch as taught by Trivelpiece within the system of Ellers, Kruest and Choudhary for the purpose of enhancing the system to operate a process of unlocking the security tag when power is available.
Claim 19.    Ellers, Kruest and Choudhary teach the security tag according to claim 11, and further discloses harvesting energy and closing a switch ([0103] [0104]) but does not specifically disclose wherein the security tag harvests energy when the switch is open.
However, Trivelpiece teaches the process of performing operations by the controller to close the switch However, Trivelpiece teaches the process of harvesting energy by the security tag when the 
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use the process of harvesting energy by the security tag when the switch is open as taught by Trivelpiece within the system of Ellers, Kruest and Choudhary for the purpose of enhancing the system to use a simplified design in order to obtain enough power prior to unlocking the security tag.
Claim 20.    Ellers, Kruest and Choudhary teach the security tag according to claim 19, and further discloses a conventional transistor and power switch to perform operations to close the switch operation but does not disclose wherein the security tag discontinues harvesting energy when the switch is closed.
However, Trivelpiece teaches the process of discontinuing energy harvesting by the security tag when the switch is closed
([0048]… When detachment/deactivation of the EAS security tag 300 is desired, the external device communicates the RFID command to the EAS security tag 300. In response to the RFID command, the processing unit 304 causes the switch 310 to change positions so that the capacitor 318 is electrically connected to the detaching unit 312. (e.g. switch 310 is switched off from the charging process and power is now directed to the mechanical portion 312/314).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use the process of discontinuing energy harvesting by the security tag when the switch is closed as taught by Trivelpiece within the system of Ellers, Kruest and Choudhary for the purpose of enhancing the tag to direct all available harvested energy to the locking mechanism in order to properly unlock the security tag.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ellers, Kruest and Choudhary and further in view of Tamio (US 8013667 B2).
Claim 7.  Ellers, Kruest and Choudhary teach the method according to claim 1, and further discloses a security tag having a switch and circuitry and mechanical component connected together but does not specifically disclose wherein the mechanical component of the security tag is connected directly between the switch and a capacitor of the receive circuit.
However, Tamio teaches a mechanical element which is between a switch and a capacitor (Fig 1 see electrostatic actuator 12 connected between Cn Capacitor and SW1 switch).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use a mechanical component of the security tag connected directly between the switch and a capacitor of the receive circuit as taught by Tamio within the system of Ellers, Kruest and Choudhary for the purpose of enhancing the tag to effectively boost the circuit with a limited amount of received power to produce an effective output drive signal to the mechanical component.
Claim 17.    Ellers, Kruest and Choudhary teach the security tag according to claim 11, and further discloses a security tag having a switch and circuitry and mechanical component connected together but does not specifically disclose wherein the mechanical component of the security tag is connected directly between the switch and a capacitor of the receive circuit.
However, Tamio teaches a mechanical element which is between a switch and a capacitor (Fig 1 see electrostatic actuator 12 connected between Cn Capacitor and SW1 switch).


Response to Arguments
Applicant’s arguments filed September 13, 2021 with respect to claim(s) 1, 3, 5-11, 13, and 15-20 have been considered but are moot in view of new ground of rejections.
A newly found prior art Ellers (US 20160260302 A1) provides the obvious improvement for transitioning a pin from an engaged to position to an unengaged position without any human assistance or mechanical assistance by a device external to the security tag. Therefore, Ellers, Kruest and Choudhary are obvious over the claimed invention.
Therefore, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689